DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive. The examiner respectfully disagrees that none of the cited references teaches or suggests the amended features. 
Regarding claim 1 amendments, the prior art makes obvious the feature for “playing the first portion of the audio track for a user using a personalization setting for the audio category”, because playback includes dynamically adjusting the equalizer settings according to the currently determined genre and the user preferences, where the process of dynamically adjusting based on the user preferences, shows that the playback includes a personalized setting for the audio category or genre (see Mohapatra, ¶¶ 22-25, 33, and 40, figure 2, figure 3, step 308, and figure 4, in view of Faenger, ¶¶ 50-51 and 67).  
Next, the prior art makes obvious the feature for “adjusting, based on input from the user, the personalization setting to an updated personalization setting” by detecting manual adjustments to the equalizer device and adjusting the equalizer settings based, in part, on the music genre and user’s manual adjustments, such that Mohapatra teaches the system creates a personalization setting, such as which additionally implemented equalizer settings the user made for which music genre (see Mohapatra, ¶¶ 40-45 and figure 4, steps 402, 404, 406, and 408). 
Last, the prior art makes obvious the feature for “storing the updated personalization setting as the personalization setting for the audio category” because the manual adjustments made to the equalizer device settings are stored in memory and the learning step of the system teaches that equalizer settings are learned from the user’s manual adjustments for subsequent adjustments, where this makes obvious storing learned and updated user preferences in memory so that the system can process new manual adjustments made by the user and bias these learned and updated user preferences over time (see Mohapatra, ¶¶ 41-44 and figure 4, steps 402, 404, 406, and 408).
The cited portions above (also see the claim rejections under 35 USC 103 below) show that the cited prior art of record makes obvious the features of claim 1.  Independent claims 11 and 17 have similar amendments as claim 1, and therefore for the reasons above, the cited prior art of record makes obvious the features of these claims.  Claims 4-10, 12-16, and 18-20 are also rejected for their dependency on one of claims 1, 11, and 17 (see the claim rejections under 35 USC 103 below).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 10-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohapatra et al., US 2020/0177146 A1 (previously cited and hereafter Mohapatra), in view of Faenger et al., US 2011/0035705 A1 (previously cited and hereafter Faenger).
Regarding claim 1, Mohapatra teaches a “computer-implemented method for determining audio personalization settings for an audio category”, because Mohapatra teaches a system that performs a method of adjusting an equalizer based on a determined music genre and learned user preferences (see Mohapatra, ¶¶ 16-17, 40, and 56, and figure 6).  
Mohapatra teaches the method comprising a step for “determining one or more audio properties of an audio track” by determining characteristics of audio sound, where the characteristics, such as values and ranges in frequencies, volume, rhythm, timbre, etc., reads on the one or more audio properties, and the audio sound, such as a full song, reads on the audio track (see Mohapatra, ¶¶ 27-28 and 32, and figure 3, steps 302 and 306).
Mohapatra teaches portions of an audio track that is representative of audio categories, because Mohapatra teaches a step for determining the music genre as it changes during the song, where the music genre reads on the audio category and the determined music genre is based on the one or more audio properties that match a given music genre (see Mohapatra, ¶¶ 28 and 32-33, and figure 3, steps 306 and 308).  However, Mohapatra does not appear to teach “selecting, …, a first portion” as presently understood.
 Faenger teaches an entertainment media visualization and interaction method (see Faenger, abstract).  Herein, Faenger teaches a media preview feature, wherein a user can select an audio category and hear a preview of that music genre (see Faenger, ¶¶ 50-51, 67, and 75).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Mohapatra with the teachings of Faenger for the purpose of easily previewing music while driving (see Faenger, ¶ 67).  Therefore, the combination makes obvious the feature of “selecting, based on the one or more audio properties, a first portion of the audio track that is representative of the audio category” because the combination teaches a music preview selection by selecting an audio category and having a representative preview sample selected (see Mohapatra, ¶¶ 17 and 22, in view of Faenger, ¶¶ 50-51, 67, and 75).
Next, the combination makes obvious a step of “playing the first portion of the audio track for a user using a personalization setting for the audio category” because playback of the audio track includes playing the first portion, such as an introduction, verse, chorus, bridge, outroduction, etc., that represents the audio category, or music genre, and additionally, including dynamically adjusting the equalizer settings according to the currently determined genre and the user preferences, where the process of dynamically adjusting the equalizer settings to follow the currently determined genre, shows that the playback includes playing the first portion (see Mohapatra, ¶¶ 22-25, 33, and 40, figure 2, figure 3, step 308, and figure 4, in view of Faenger, ¶¶ 50-51 and 67).
The combination makes obvious a step of “adjusting, based on input from the user, the personalization setting to an updated personalization setting” by detecting manual adjustments to the equalizer device and adjusting the equalizer settings based, in part, on the music genre and user’s manual adjustments, such that Mohapatra teaches that the user adjusts the equalizer while listening to the first portion that has a specific music genre and the system creates a personalization setting, such as which equalizer settings the user made for which music genre (see Mohapatra, ¶¶ 40-45 and figure 4, steps 402, 404, 406, and 408); and
“storing the updated personalization setting as the personalization setting for the audio category” because the manual adjustments made to the equalizer device settings are stored in memory and the learning step of the system teaches that equalizer settings are learned from the user’s manual adjustments for subsequent adjustments, where this makes obvious storing learned and updated user preferences in memory so that the system can process new manual adjustments made by the user and bias these learned and updated user preferences over time (see Mohapatra, ¶¶ 41-44 and figure 4, steps 402, 404, 406, and 408).
Regarding claim 4, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “computer-implemented method of claim 1, further comprising determining, prior to selecting the first portion of the audio track and based on the one or more audio properties, whether the audio track is representative of the audio category”, because Faenger teaches a media preview feature where a user selects a music genre, and the appropriate song is selected (see Faenger, ¶ 67).
Regarding claim 5, see the preceding rejection with respect to claim 4 above.  The combination makes obvious the “computer-implemented method of claim 4, further comprising suggesting, based on the determination that the audio track is not representative of the audio category, a second audio track that is representative of the audio category” where Faenger teaches a user selects one or more genres, such that the system plays a selection from at least one of the genres and makes obvious that if no further selections match the genre, the system switches to the next selected genre (see Faenger, ¶ 60, 63, and 79).
Regarding claim 6, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “computer-implemented method of claim 1, wherein the one or more audio properties comprise at least one of bass levels, treble levels, frequency spectra, energy, or tempo” where Mohapatra teaches the characteristics, such as values and ranges in frequencies, volume, rhythm, timbre, etc., where the characteristic of values and ranges in frequencies reads on the audio properties of bass levels, treble levels, and frequency spectra.
Regarding claim 10, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “computer-implemented method of claim 1, further comprising determining the audio category for the audio track based on metadata associated with the audio track or a user selection” because Mohapatra teaches that the music genre is based on metadata in part and Faenger teaches that the user selects a music genre for a preview before deciding to play the whole song (see Mohapatra, ¶¶ 34-35 and see Faenger, ¶¶ 50-51 and 67).
Regarding claim 11, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the computer-implemented method of claim 1, and likewise makes obvious:
“A system, comprising: 
a memory storing one or more software applications; and” (see Mohapatra, ¶¶ 56-58 and figure 6, units 606 and 610); 

“a processor that, when executing the one or more software applications, is configured to perform steps of: 
determining one or more audio properties of an audio track;” (see Mohapatra, ¶¶ 27-28, 32, and 56-58, and figure 3, steps 302 and 306);  

“selecting, based on the one or more audio properties, a first portion of the audio track that is representative of an audio category;” (see Mohapatra, ¶¶ 17 and 22, in view of Faenger, ¶¶ 50-51, 67, and 75);

“playing the first portion of the audio track for a user using a personalization setting for the audio category;” (see Mohapatra, ¶¶ 22-25, 33, and 40, figure 2, figure 3, step 308, and figure 4, in view of Faenger, ¶¶ 50-51 and 67); and

“adjusting, based on input from the user, the personalization setting to an updated personalization setting; and” (see Mohapatra, ¶¶ 40-45 and figure 4, steps 402, 404, 406, and 408); and

“storing the updated personalization setting as the personalization setting for the audio category.” (see Mohapatra, ¶¶ 41-44 and figure 4, steps 402, 404, 406, and 408). 

Regarding claim 12, see the preceding rejection with respect to claim 11 above.  The combination makes obvious the “system of claim 11, wherein the processor is further configured to perform the steps of determining, prior to selecting the first portion of the audio track and based on the one or more audio properties, whether the audio track is representative of the audio category”, because Faenger teaches a media preview feature where a user selects a music genre, and the appropriate song is selected (see Faenger, ¶ 67).
Regarding claim 13, see the preceding rejection with respect to claim 11 above.  The combination makes obvious the “system of claim 11, wherein the processor is further configured to perform the steps of suggesting, based on the determination that the audio track is not representative of the audio category, a second audio track that is representative of the audio category” where Faenger teaches a user selects one or more genres, such that the system plays a selection from at least one of the genres and makes obvious that if no further selections match the genre, the system switches to the next selected genre (see Faenger, ¶ 60, 63, and 79).
Regarding claim 17, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the computer-implemented method of claim 1, and likewise makes obvious:
“One or more non-transitory computer readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of: 
determining one or more audio properties of an audio track;” (see Mohapatra, ¶¶ 27-28, 32, and 56-58, figure 3, steps 302 and 306, and figure 6, units 602, 606, and 610); 

“selecting, based on the one or more audio properties, a first portion of the audio track that is representative of an audio category;” (see Mohapatra, ¶¶ 17 and 22, in view of Faenger, ¶¶ 50-51, 67, and 75);

“playing the first portion of the audio track for a user using a personalization setting for the audio category;” (see Mohapatra, ¶¶ 22-25, 33, and 40, figure 2, figure 3, step 308, and figure 4, in view of Faenger, ¶¶ 50-51 and 67); and

“adjusting, based on input from the user, the personalization setting to an updated personalization setting; and” (see Mohapatra, ¶¶ 40-45 and figure 4, steps 402, 404, 406, and 408); and

“storing the updated personalization setting as the personalization setting for the audio category.” (see Mohapatra, ¶¶ 41-44 and figure 4, steps 402, 404, 406, and 408).

Regarding claim 18, see the preceding rejection with respect to claim 17 above.  The combination makes obvious the “one or more non-transitory computer readable media of claim 17, further comprising determining, prior to selecting the first portion of the audio track and based on the one or more audio properties, whether the audio track is representative of the audio category”, because Faenger teaches a media preview feature where a user selects a music genre, and the appropriate song is selected (see Faenger, ¶ 67). 
Regarding claim 19, see the preceding rejection with respect to claim 17 above.  The combination makes obvious the “one or more non-transitory computer readable media of claim 17, further comprising: associating the personalization setting with the audio category; and saving the personalization setting” because Mohapatra teaches updating the equalization settings over time (see Mohapatra, ¶¶ 41-43).
Regarding claim 20, see the preceding rejection with respect to claim 17 above.  The combination makes obvious the “one or more non-transitory computer readable media of claim 17, further comprising: 
receiving a selection of a second audio track for playback;” because the combination makes obvious the user selects different genres through use of the system (see Mohapatra, ¶¶ 17, 22, and 56-58, and figure 6, units 602, 606, and 610, in view of Faenger, ¶¶ 50-51, 67, and 75);  

“determining a second audio category for the second audio track;” (see Mohapatra, ¶¶ 27-28 and 32-33, and figure 3, steps 302, 306, and 308, in view of Faenger, ¶ 67);

“loading a second personalization setting associated with the second audio category;” (see Mohapatra, ¶ 33 and 44); 

“generating a customized audio signal by modifying audio from the second audio track according to the second personalization setting; and” (see Mohapatra, ¶ 33 and 44) 

“playing back the customized audio signal to the user.” (see Mohapatra, ¶¶ 22-25, 33, and 44, figure 2, and figure 3, step 308, in view of Faenger, ¶ 50).


Claims 7-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mohapatra and Faenger as applied to claims 1 and 11 above, and further in view of Bennett, US 7,826,911 B1 (previously cited).
Regarding claim 7, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the computer-implemented method of claim 1, where Mohapatra teaches determining the music genre based on the audio characteristics (see Mohapatra, ¶¶ 32-33).  However, the combination does not appear to specifically teach comparing these audio characteristics to a corresponding audio metric.
Bennett discloses automatic selection of representative media clips (see Bennett, abstract).  Similar to Mohapatra, Bennett teaches a method of labeling portions of audio streams, such as labeling portions as intro, verse, bridge, chorus, outro, etc. (see Bennett, column 7, lines 1-5).  Bennett also teaches the labels are scored based on how well the portions match with audio feature information, such as genre of the audio stream (see Bennett, column 7, lines 8-11 and lines 46-67).  Finally, Bennett teaches that a representative clip selector selects a section of the audio stream based on a score that identifies how well the portions match with audio feature information, such as genre of the audio stream (see Bennett, column 7, lines 8-11, column 9, lines 30-43, and column 10, lines 4-26).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Mohapatra and Faenger with the teaching of Bennett for the purpose of automatically selecting the best portion to represent the song (see Bennett, column 3, lines 9-11).  Therefore, the combination makes obvious the “computer-implemented method of claim 1, wherein selecting the first portion of the audio track comprises comparing each of the one or more audio properties with a corresponding audio metric associated with the audio category” because the combination makes obvious the use of scoring the sections of a song with how well the audio characteristics match a given genre (see Bennett, column 7, lines 8-11, column 9, lines 30-43, and column 10, lines 4-26).
Regarding claim 8, see the preceding rejection with respect to claims 1 and 7 above.  The combination of Mohapatra and Faenger makes obvious the computer-implemented method of claim 1, and for the same reasons as stated above with respect to claim 7, the combination of Mohapatra, Faenger, and Bennett makes obvious the “computer-implemented method of claim 1, wherein selecting the first portion of the audio track comprises determining whether an aggregate difference between each of the one or more audio properties and a corresponding audio metric associated with the audio category is below a threshold difference” because a combined total score is used to select the best portion (see Bennett, column 10, lines 27-32).
Regarding claim 9, see the preceding rejection with respect to claims 1 and 7 above.  The combination of Mohapatra and Faenger makes obvious the computer-implemented method of claim 1, and for the same reasons as stated above with respect to claim 7, the combination of Mohapatra, Faenger, and Bennett makes obvious the “computer-implemented method of claim 1, wherein selecting the first portion of the audio track comprises comparing each of the one or more audio properties with a range for a corresponding audio metric associated with the audio category” where the combination makes obvious a varying range for scoring the portions in order to select the best portion (see Bennett, column 10, lines 4-26).
Regarding claim 14, see the preceding rejection with respect to claims 7 and 11 above.  The combination of Mohapatra and Faenger makes obvious the system of claim 11, and for the same reasons as stated above with respect to claim 7, the combination of Mohapatra, Faenger, and Bennett makes obvious the “system of claim 11, wherein selecting the first portion of the audio track comprises comparing each of the one or more audio properties with a corresponding audio metric associated with the audio category” because the combination makes obvious the use of scoring the sections of a song with how well the audio characteristics match a given genre (see Bennett, column 7, lines 8-11, column 9, lines 30-43, and column 10, lines 4-26).
Regarding claim 15, see the preceding rejection with respect to claims 7 and 11 above.  The combination of Mohapatra and Faenger makes obvious the system of claim 11, and for the same reasons as stated above with respect to claim 7, the combination of Mohapatra, Faenger, and Bennett makes obvious the “system of claim 11, wherein selecting the first portion of the audio track comprises determining whether an aggregate difference between each of the one or more audio properties and a corresponding audio metric associated with the audio category is below a threshold difference” because a combined total score is used to select the best portion (see Bennett, column 10, lines 27-32).
Regarding claim 16, see the preceding rejection with respect to claims 7 and 11 above.  The combination of Mohapatra and Faenger makes obvious the system of claim 11, and for the same reasons as stated above with respect to claim 7, the combination of Mohapatra, Faenger, and Bennett makes obvious the “system of claim 11, wherein selecting the first portion of the audio track comprises comparing each of the one or more audio properties with a range for a corresponding audio metric associated with the audio category” where the combination makes obvious a varying range for scoring the portions in order to select the best portion (see Bennett, column 10, lines 4-26).

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakajima et al., US 2010/0229094 A1 (previously cited).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/Examiner, Art Unit 2653